Title: From George Washington to Joseph Trumbull, 18 February 1777
From: Washington, George
To: Trumbull, Joseph



Sir
Head Quarters Morris town 18th Feby 1777

Notwithstanding all my endeavours to keep the Commissary’s department in some kind of order, I find that there is the utmost necessity for your immediate presence and interposition to prevent every thing from running into a State of distraction.
There are a number of deputy Commissaries (appointed by I know not whom) bidding upon each other, till they have raised the price of provisions to a most extravagant Rate.
I dont know how true the charge may be, but Wharton is the subject of universal Complaint, they say he has a Commission upon the amount of his purchases, and cares not what price he gives.
I can therefore only say again that your presence alone can releive me from my present distress, and save the Continent Millions. I am Sir Yr most obt Servt

Go: Washington

